Citation Nr: 0825662	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  96-31 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington
 

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
visual problems.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disability.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
heart disability.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
irritable bowel syndrome.

5.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
disability of the feet.

6.  Entitlement to compensation for left foot disability 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from July 29, 1971, to 
September 8, 1971, and had a period of active duty for 
training from August 10, 1974, to August 24, 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from January 1996 and August 2002 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

A January 1996 rating decision denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for left foot 
disability.  A notice of disagreement was filed in February 
1996, a statement of the case was issued in May 1996, and a 
substantive appeal was received in August 1996.  Thereafter, 
the claim was readjudicated in an April 1997 rating decision; 
however, it was characterized as a new and material claim.  
It is clear, however, that the veteran perfected a timely 
appeal as to the initial adjudication of the compensation 
claim, and thus the Board has jurisdiction of the merits of 
the claim.

An April 2002 rating decision determined in pertinent part 
that new and material evidence had not been received to 
reopen the claims of entitlement to service connection for 
visual problems, low back disability, heart disability, 
irritable bowel syndrome, and disability of the feet.  A 
notice of disagreement was filed in November 2002, a 
statement of the case was issued in August 2004, and a 
substantive appeal was received in September 2004.

In May 2003 the veteran attended a RO informal hearing 
conference, and in November 2003 testified at a RO hearing.

In August 2004, the veteran requested that he be scheduled 
for a Board hearing.  The veteran subsequently indicated that 
he was unable to attend the hearing but wanted his 
representative to attend in his stead.  At a Decision Review 
Officer Conference which was conducted in June 2005, it was 
determined, after consultation with the veteran's 
representative, that the veteran's case would best be served 
by a written statement from the veteran's representative and 
that no further hearing would be conducted.

In January 2006, this matter was remanded for AOJ review in 
light of receipt of additional evidence pertaining to the 
claims.  Subsequent to recertification to the Board, the 
veteran has submitted additional evidence in support of his 
claims; however, in May 2008 he waived AOJ review of such 
additional evidence.  See 38 C.F.R. §§ 19.9, 19.31(b)(1).

The issue of entitlement to compensation for left foot 
disability under the provisions of 38 U.S.C.A. § 1151 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  In an unappealed March 1987 decision, the Board denied 
entitlement to service connection for heart disability.

2.  In an unappealed February 1993 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the claim of entitlement to service 
connection for low back disability, and denied entitlement to 
service connection for disability of the feet.  

3.  In an unappealed April 1997 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the claims of entitlement to service 
connection for visual problems and irritable bowel syndrome.  

4.  In February 2002, the veteran filed a request to reopen 
his claims of service connection for visual problems, low 
back disability, heart disability, irritable bowel syndrome, 
and disability of the feet. 

5.  Additional evidence received since the Board's March 1987 
decision and the RO's February 1993 and April 1997 rating 
decisions, is new to the record, but does not relate to an 
unestablished fact necessary to substantiate the merits of 
the visual problems, low back disability, heart disability, 
irritable bowel syndrome, and disability of the feet claims, 
and does not raise a reasonable possibility of substantiating 
the claims. 


CONCLUSIONS OF LAW

1.  The March 1987 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002).

2.  The February 1993 and April 1997 RO decisions are final.  
38 U.S.C.A. § 7105 (West 2002).

3.  New and material evidence has not been received since the 
Board's March 1987 decision and the RO's February 1993 and 
April 1997 determinations, and the claims of service 
connection for visual problems, low back disability, heart 
disability, irritable bowel syndrome, and disability of the 
feet, are not reopened.  38 U.S.C.A. §§ 101(24), 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, a VCAA letter was issued to the veteran in 
March 2002 pertaining to his claims to reopen; such letter 
predated the August 2002 rating decision.  Thereafter, a VCAA 
letter was issued to the veteran in January 2005.  
Collectively, the VCAA letters notified the veteran of what 
information and evidence is needed to reopen his claim and 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against reopening the claims of service connection, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are VA and 
private treatment records.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  

In January 2005, a VA opinion was proffered pertaining to the 
claim to reopen entitlement to service connection for low 
back disability.  With regard to the other claims to reopen, 
it is noted that the RO did not provide a VA examiner to 
review the claims file for a nexus opinion.  However, the 
Board has determined that such is not required in order to 
make a final adjudication.  

In reaching the above conclusion, the Board acknowledges 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), which states 
that in disability compensation (service connection) claims, 
VA must provide a medical examination [for a nexus opinion, 
as applicable] when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

Simply stated, the evidence does not indicate that the 
claimed visual problems, heart disability, irritable bowel 
syndrome, or a disability of the feet may be related to 
service, even under the low threshold of McLendon have  not 
met with regard to the other claims to reopen.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
claims to reopen entitlement to service connection.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c) and an unappealed Board denial is final under 
38 U.S.C.A. § 7104, and the claim may only be reopened 
through the receipt of "new and material" evidence.  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claims was received in 
February 2002, and the regulation applicable to his appeal 
defines new and material evidence as existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2007).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Visual problems

In September 1971, the veteran filed a claim of service 
connection for eyesight problems, which was denied in a 
January 1972 rating decision.  The veteran perfected an 
appeal, and an August 1972 Board decision denied entitlement 
to service connection for eye disorders.  The veteran did not 
file a notice of appeal, thus the Board decision is final.  
38 U.S.C.A. § 7104.  

Following the Board's denial in August 1972, the veteran made 
multiple requests to reopen the claim, which were denied 
based on the absence of new and material evidence.  The last 
final denial was issued in an unappealed April 1997 rating 
decision.  

At the time of the last final April 1997 rating decision, the 
evidence of record consisted of service medical records, as 
well as post service VA and private reports of treatment and 
examination.  

The service medical records included a May 1971 examination 
revealing visual acuity of 20/400-plus in both eyes, 
corrected to 20/400 in the right eye, 20/40 in the left eye; 
refraction was stated.  A July 1971 examination conducted at 
the time of enlistment showed bilateral visual acuity of 
20/300, corrected to 20/60 on the right, 20/20 on the left.  
On ophthalmological examination soon after his entrance into 
service it was determined that he had optic atrophy and 
choroidal atrophy of the right disc; he was also noted to 
have large right exotropia with right amblyopia as well.  
Diagnosis was made of congenital optic atrophy, right eye 
with amblyopia.  On August 19, 1971, the veteran complained 
of burning in his eyes.  Diagnosis was made of mild 
conjunctivitis and medication was prescribed.  A notation on 
August 23, 1971, revealed that by then his eyes no longer 
burned and there was no evidence of conjunctivitis.  His 
visual acuity noted at separation was 10/400 in the right 
eye, corrected to 20/200; 20/400 in the left eye, corrected 
to 20/25; refraction was indicated.  At the time of this 
separation it was noted that he had not met the standards for 
enlistment due to the congenital eye defect.

The post-service records included a March 1972 VA examination 
which revealed optic atrophy with amblyopia of the right eye, 
congenital, and bilateral refractive errors, with visual 
acuity of 20/200 in the right eye, 20/30 in the left, with 
best corrections.

Based on the above evidence, it was determined that the 
visual problems manifested at the time of entrance into 
service in July until the veteran's actual discharge from 
service in September 1971 were not shown to have undergone 
any significant change.  Additionally, the evidence was found 
to indicate bilateral refractive error of the eyes and right 
optic atrophy, neither of which is considered a disease 
within regulatory provisions of the law applicable to 
disability compensation.  See 38 C.F.R. § 3.303(c).

The evidence added to the record since the last final April 
1997 decision includes
duplicative copies of his service medical records.  Not 
duplicate are VA and private medical records dated through 
2007, some of which show treatment referable to the eyes.  
Also added to the record since November 2003 is the veteran's 
testimony
provided testimony at a November 2003 RO hearing.  At that 
time, he stated that cataracts were diagnosed in 1996 and 
reportedly underwent surgery in 1999.  He claimed that such 
cataracts were due to the burning of his eyes in service.

Again, it was previously determined that the veteran entered 
service with a congenital eye disability and such disability 
was not aggravated during service.  The provisions of 
38 C.F.R. § 4.9, 4.57 make a distinction between congenital 
and acquired defects.  Service connection for congenital or 
developmental defect is precluded by 38 C.F.R. § 3.303(c), 
4.9.  VA's Office of the General Counsel has distinguished 
between congenital or developmental defects, for which 
service connection is precluded by regulation, and congenital 
or hereditary disease, for which service connection may be 
granted, if initially manifested in or aggravated by service.  
O.G.C. Prec. Op. 82-90, 55 Fed Reg. 45711 (1990); O.G.C. 
Prec. Op. 67-90, 55 Fed. Reg. 43253 (1990).  Defects were 
defined as "structural or inherent abnormalities or 
conditions that are more or less stationary in nature."  
O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990).  However, 
congenital or development defects may be service-connected 
where a superimposed injury occurs during, or as a result of, 
active service.  VAOPGCPREC 82-90.  

The veteran has not submitted any new or material evidence to 
show that he incurred a superimposed injury, or that his 
congenital eye condition was aggravated during service.  

The Board acknowledges the current diagnoses of cataracts and 
glaucoma documented in the medical records, and finds that 
such evidence is new; however, the veteran has not submitted 
any material evidence that raises a reasonable possibility of 
substantiating the claim that any current eye disability is 
related to service, to include a showing that his cataracts 
or glaucoma is related to service or any incident therein.  
Thus, the claim of service connection for visual problems 
does not warrant a reopening and the claim remains denied.



Low back disability

In August 1974, the veteran filed a claim of service 
connection for low back disability, which was denied in an 
October 1974 rating decision.  The veteran perfected an 
appeal, and an October 1975 Board decision denied entitlement 
to service connection for low back disability.  

The veteran subsequently sought to reopen his appeal on 
multiple occasions.  Such request was most recently denied in 
an unappealed February 1993 rating decision.

The evidence on file at the time of the last final February 
1993 rating decision consisted of service medical records, to 
include medical records from his period of reserve service, 
VA examination reports, and post-service medical records.  
Specifically, a 1971 preservice examination showed that the 
veteran had worn a brace or back support, complained of 
cramps in the legs, and had foot trouble.  On examination it 
was noted that the left lower extremity was shorter than the 
right.  Normal findings were reported for the spine.  Service 
medical records were otherwise negative for data concerning 
the back and the separation examination showed a normal 
spine.  

Medical examinations conducted by a service department in 
October 1973 and June 1974 in connection with Reserve duty 
were negative for indicia of back disability.  

On August 11, 1974, during his period of active duty for 
training, the veteran was seen complaining that he fell back 
on something the previous day.  Examination disclosed muscle 
spasm and some tenderness.  X-rays were negative.  He was 
sent back to his company and told to return if the condition 
did not improve within a few days.  

On an examination a few days later, the veteran complained of 
chronic low back pain.  It was reported that three years 
earlier, during basic training, he fell on his back.  He 
complained of a daily dull ache in the midline from C-7 to S-
1 with radiation from both thighs to the knees.  Examination 
showed that he had normal gait and range of motion.  There 
was no tenderness or spasm.  Straight leg raising was 
negative while sitting.  He complained of low back pain 
bilaterally at 60 degrees.  There were negative findings for 
motor and sensory and neurological status.  X-rays of the 
lumbar spine and thoracic spine were negative.  

In a statement from Stuart J. Cook, M.D., it was reported 
that the veteran was examined in January 1975.  Historical 
data related that he sustained a back injury during service 
in 1971 when he slipped on a waxed floor.  He was reinjured 
in the summer of 1974 while in the Reserves.  At these times 
and subsequently he had had low back pain with radiation down 
the back of both legs to the ankles.  Sometimes he had had a 
tingling sensation and had had considerable pain in the lower 
back recently.  Diagnosis was possible ruptured 
intervertebral disc syndrome.

At a February 1975 VA examination, the historical data 
relating to a fall in service was repeated.  Upon physical 
examination, the examiner diagnosed possible herniated 
nucleus pulposus; possible osseous changes in the cervical 
spine; and possibility of polio residuals.  

In February 1976, the veteran was hospitalized at a VA 
facility for evaluation of chronic low back pain and 
blackouts spells.  It was recorded for clinical purposes at 
that time that the veteran had injured his back in a fall 
while on active duty for training.  Following such injury, he 
was left with a nagging low back pain which, over the next 
several years, was found to be increasing, with radiation 
into the legs and into the area between his shoulder blades.  
Physical examination and testing which were performed prior 
to the veteran's irregular discharge against medical advice 
of chronic low back pain, left footdrop, and gastrocnemius 
muscle atrophy.  

The veteran underwent a medical evaluation by a service 
department in January 1977 with his enlistment in the 
Reserves.  Evidence of a back disorder was not disclosed at 
that time.  Submitted in March 1977 were lay statements in 
which relatives indicated that the veteran had incurred an 
injury to an unspecified area while on active duty in 1971.  
No reference was made therein regarding any back disorder.  A 
November 1977 private medical evaluation reflects complaints 
of chronic low back pain.  A medical history involving a fall 
on the spine during military training in 1974 was reported.  
The diagnosis was of chronic low back strain, and the 
prognosis was reportedly worse than at the time of an 
evaluation performed in January 1976.  Of record were VA 
outpatient treatment records in 1977 and in years thereafter 
for various complaints, including those pertaining to back 
dysfunction.  In April 1980, the veteran was seen in the Back 
Clinic of a VA facility for evaluation of a six-year history 
of low back pain.  It was reported for clinical purposes that 
he had sustained an inservice injury to the back for which 
treatment was received.  Constant back pain reportedly 
followed such incident.  Normal findings were presented on 
physical examination and x-rays, and an impression of chronic 
low back pain of a psychogenic origin was noted.  

A medical certificate from an attending chiropractor received 
by VA in April 1984 noted that the veteran was being treated 
for an "interosseous disrelationship of the lower cervical 
vertebral segments, cervio-occipital neuralgia, and acute, 
severe traumatic lumbar sprain with muscle spasm, 
radiculitis, and myositis and associated possible discogenic 
involvement and cephalgia."  

Also of record at the time of the last final February 1993 
rating decision were 
VA outpatient treatment records which showed a chronic pain 
syndrome secondary to back strain with an intercurrent injury 
in December 1990.  

The veteran continues to claim that his current back 
disability is related to incidents that occurred during his 
period of active service and period of active duty for 
training.  Since the last final rating decision in February 
1993, he has submitted multiple duplicative copies of his 
service medical records from his period of active service and 
reserve service, some of which contain notations from the 
veteran.  Although the veteran's comments on the service 
medical records are new, the text contained within the 
documents is duplicative of information previously considered 
by the RO and Board in adjudicating the veteran's claim of 
service connection.  Otherwise, the new evidence consists 
mainly of private and VA treatment records which reflect that 
the veteran has continued sustained injury to his back, and 
continues to seek treatment for his low back disability.

Also newly of record is a VA opinion which was proffered in 
January 2005, pertaining to the veteran's claimed back 
disability; the veteran was not examined.  Upon review of the 
entire claims folder, to include service medical records, 
reserve records, and post-service medical records, the 
examiner opined that the veteran's low back disability is 
less than likely than not caused by or a result of back 
injury while on National Guard duty in the military service.  

Thus, while the Board acknowledges that new evidence has been 
submitted pertaining to continued treatment relating to the 
back, the evidence is not material and does not relate to an 
unestablished fact necessary to substantiate the claim nor 
raise a reasonable possibility of substantiating the claim.  
In fact, the new evidence of record, specifically the January 
2005 VA opinion, continues to support the prior decisions of 
record that the veteran's low back disability is not 
etiologically related to service or any incident therein.  
Thus, as new and material evidence has not been received, the 
claim of service connection for low back disability is not 
reopened.

Heart disability

In July 1983, the veteran filed a claim of service connection 
for heart disability, which was denied in a May 1984 rating 
decision.  The veteran perfected an appeal, and a March 1987 
Board decision denied entitlement to service connection for 
heart disability.  The veteran did not file a notice of 
appeal, thus the Board decision is final.  38 U.S.C.A. 
§ 7104.  

At the time of the March 1987 Board decision, the evidence on 
file consisted of service medical records, and post-service 
VA and private medical examinations, VA outpatient treatment 
records, and testimony from a September 1985 RO hearing.  
Specifically, a May 1971 enlistment medical examination 
disclosed no complaints or findings pertaining to the heart.  
The separation physical examination is negative for a heart 
defect.  He was discharged from military service due to 
unrelated disability, and thereafter in 1972 and 1973 he 
sought outpatient treatment at a service department facility 
for complaints not involving the heart.  

In October 1973 and June 1974, medical examinations were 
conducted in connection with the veteran's Reserve duty and 
were negative for a heart disability.  A private medical 
examination was conducted in January 1975, related to a 
claimed back injury, and a history of hypertension was 
reported for which no medication was taken.  Pertinent 
complaints included slight shortness of breath, chest pain, 
and a recent increase in discomfort of the lower lumbar 
region.  The findings obtained through clinical evaluation 
led to entry of a diagnosis of a possible ruptured 
intervertebral disc syndrome.  He underwent a medical 
evaluation by a service department in January 1977 in 
connection with his enlistment in the Reserves, and evidence 
of a heart disorder was not disclosed at that time.  
Outpatient treatment records were of file which reflected 
treatment for various maladies from 1977 and in years 
thereafter, but there was no reference made to a heart-
related disorder.  A February 1984 medical progress note 
details treatment of the veteran for chest pain of an anginal 
nature.  An episode of such chest pain was reported to occur 
on one occasion in the past week.  Appropriate laboratory 
studies were requested, and nitroglycerine was prescribed.  

In the March 1987 decision, the Board noted that medical 
records revealed no complaints or findings relating to a 
disability of the heart while the veteran was on active duty 
or active duty for training, or within one year of discharge 
therefrom.  While acknowledging the January 1975 notation of 
a medical history of hypertension, subsequent clinical data 
did not confirm the existence of a disease process involving 
hypertension.  With regard to the 1984 episode of chest pain, 
there was no evidence to link such occurrence with his 
service.  Thus, the Board determined that service connection 
for heart disorder was not warranted.

Since the March 1987 Board decision, the veteran has 
submitted treatment records dated in 1973 from Madigan Army 
Medical Center, VA outpatient treatment records, private 
medical records, multiple statements, literature, and 
newspaper articles, and testified at a November 2003 RO 
hearing.  As will be discussed in detail below, while such 
evidence is new to the record, such evidence does not raise a 
reasonable possibility of substantiating the claim.

The medical records from Madigan Army Medical Center reflect 
that in July 1973, the veteran initially sought treatment 
complaining of chest pain.  It was noted that he had an upper 
respiratory infection in April 1973.  An EKG showed diffuse 
early repolarization suggestive of pericarditis.  He was 
referred to the cardiac clinic.  It was noted that he had the 
onset of retrosternal sharp, chest pain approximately three 
weeks prior which he noted was increased by respiration, not 
significantly aggravated by position or exertion.  He also 
reported a mild respiratory infection two to three weeks 
prior to this.  A physical examination was essentially 
normal, and the examiner's impression was doubtful 
pericarditis but it could not be ruled out.  In August 1973, 
the veteran underwent an electrocardiograph which showed ST 
elevation compatible with early repolarization or acute 
pericarditis.  An electrocardiograph conducted the next day 
showed within normal limits.  An October 1973 clinical record 
shows that with regard to the veteran's chest complaints, the 
etiology was undetermined but pericarditis was suspected but 
not proven with electrocardiogram showing early 
repolarization.  He had rapid subjective and objective 
improvement on aspirin treatment and no friction rub was 
present.  In January 1974, the veteran complained of 
difficulty breathing and tightness which was diagnosed as 
bronchitis.

At his November 2003 RO hearing, the veteran reported 
pressure within the pericardium sac.  He had experienced an 
inflammation during the summer of 1973, and since then 
pressure and pain in the chest cavity around the heart muscle 
which radiates up toward the left region.  He reported 
experiencing these symptoms "one or two times, not every 
day, but every now and then I'll start having it."  He 
reported undergoing a series of examinations at the VAMC and 
was told that there was some abnormal activity in his beat, 
but it was not serious nor life threatening.  He denied 
taking any medication for cardiovascular problems, and stated 
that hypertension had not been diagnosed.  The veteran also 
submitted a statement in support of his claim that in June 
1973 during National Guard duty his heart began swelling in 
pain, and he was placed on bed rest for nausea and blackouts. 

VA outpatient treatment records and private treatment records 
do not reveal a current heart disability, nor does the 
evidence submitted relate any heart disability to service.  
The veteran's reports of being placed on bed rest during a 
period of inactive duty for training in June 1973 is not 
documented in any service medical records.  As detailed in 
the March 1987 Board decision, October 1973 and June 1984 
reserve examinations did not reflect any heart disability.  

The evidence submitted since the March 1987 Board decision, 
while new, is not material and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for heart disability, and the evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  While the Board acknowledges that the 
veteran experienced chest pain in July 1973, which was during 
his period of reserve service, the evidence does not show 
that the veteran was on active duty for training at any time 
from July to October 1973.  
In this regard, the term "active military, naval, or air 
service" means active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  

The evidence does not show that chest pain is etiologically 
related to his period of active service in 1971, and any 
chest pain experienced while he was on inactive duty status 
in the reserves is essentially irrelevant as service 
connection can only be established for an "injury" that 
occurred or was aggravated during a period of inactive duty 
training.  Even if he did participate in inactive duty 
training during such time period, there is no evidence to 
show that he sustained an injury which caused his chest pain.  
In fact, he denied any trauma to the chest.  Moreover, while 
acknowledging that the veteran had a period of active duty 
for training in August 1974, examinations conducted in 
October 1973 and June 1974 in connection with his Reserve 
duty were negative for a heart disability.  Thus, while the 
veteran has submitted new evidence in support of his claim 
for heart disability, such evidence does not support a 
finding that any claimed heart disability was manifested 
during his period of active service, or period of active duty 
for training, or that any claimed heart disability is related 
to such periods of service.

Additionally, the Board also notes that the evidence 
submitted does not show a current heart disability.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Thus, the evidence submitted since March 1987 does 
not raise a reasonable possibility of substantiating the 
claim.

For these reasons, the Board concludes that the veteran has 
not presented new and material evidence to reopen his claim 
of service connection for heart disability.  38 C.F.R. 
§ 3.156(a).  Accordingly, the Board's analysis must end here, 
and the appeal is denied.  

Irritable bowel syndrome

In December 1991, the veteran filed a claim of service 
connection for colon condition, which was denied in a 
February 1993 rating decision.  The veteran did not file a 
notice of disagreement, thus the RO decision is final.  
38 U.S.C.A. § 7105.  

Evidence on file at that time consisted of service medical 
records which showed no diagnosis or treatment for a colon 
condition.  Medical records showed a history of colon 
condition described as possible Crohn's disease in the summer 
of 1989, not shown on outpatient records or hospital reports.  
The RO denied the claim on the basis that the only colon 
condition shown was documented only as a history of colon 
condition on a 1989 medical record, thus many years after 
service. 

In February 1997, the veteran filed a claim of service 
connection for colon condition, and an April 1997 rating 
decision determined that new and material evidence had not 
been received to reopen the claim of entitlement to service 
connection for irritable bowel syndrome.  The veteran did not 
file a notice of disagreement, thus the RO decision is final.  
38 U.S.C.A. § 7105.  

New evidence on file at that time consisted of VA and private 
medical records.  Specifically, private medical records from 
St. Peters Hospital dated March 1981 to August 1995, showed 
treatment in May 1981 for acute gastroenteritis of unknown 
etiology, and treatment in November 1991 for abdominal pain, 
assessed as questionable colitis.  Private medical records 
from Group Health Cooperative dated March 1995 to July 1996, 
reflected colitis versus irritable bowel syndrome, diagnosed 
in 1993; treatment in April 1996 for acute gastritis; and, 
treatment in July 1996 for constipation with rectal bleeding, 
etiology and source not identified.  VA outpatient treatment 
records dated January 1995 to June 1996 reflected that the 
veteran reported a medical history of blood in stools, 
hemorrhoids, rectal bleeding, diarrhea, constipation, changed 
bowel habits, abdominal pain, and indigestion.  He also 
reported having a hernia, being told that he had colitis, and 
a history of abdominal surgery.  In denying the veteran's 
claims, the RO noted that abdominal problems were documented 
in 1989, which was many years after discharge from service, 
and that material evidence had not been received showing a 
link between abdominal problems and service.  Thus, the claim 
was denied.

In support of his claim to reopen, the veteran has submitted 
VA and private medical records which simply reflect a past 
medical history of irritable bowel syndrome; such records do 
not document any complaints or treatment.  At the RO hearing, 
the veteran testified that he had mild symptoms in the Army 
including mild cramping and was given a laxative.  

While the Board acknowledges that the veteran has a history 
of irritable bowel syndrome and may continue to experience 
symptomatology which he testified that he treats with over-
the-counter medication, the evidence received does not 
support his contention that his irritable bowel syndrome was 
manifested during service, or due to his period of service.

While acknowledging the diagnosis of irritable bowel 
syndrome, the Board concludes that the veteran has not 
submitted new and material evidence that raises a reasonable 
possibility of substantiating the claim that any such 
disability is related to service.  Thus, the claim of service 
connection for irritable bowel syndrome does not warrant a 
reopening and the claim remains denied.



Disability of the feet

In December 1991, the veteran filed a claim of service 
connection for disability of the feet, which was denied in a 
February 1993 rating decision.  The veteran did not file a 
notice of disagreement, thus the RO decision is final.  
38 U.S.C.A. § 7105.  

In denying the veteran's claim, the Board noted that service 
connection had previously been denied for a leg disorder.  
The evidence of record reflects that the veteran has a 
congenital left foot problem described as a partial cleft 
foot with left leg shortening and his ankle is reported to be 
essentially fixed in one position.  The Board noted that 
service medical records show no disease or injury to either 
foot in service.  The basis of the denial was that the 
veteran's left foot disability was congenital, and the 
service medical records and the post-service medical evidence 
did not show a right foot disability.  

In a statement from the veteran received in June 2003 in 
support of his claim of service connection for disability of 
the feet, the veteran stated that he was experiencing left 
and right foot symptomatology due to his "spinal injuries" 
and he also included argument pertaining to residuals of his 
VA left foot surgery.  The Board notes, however, that any 
residuals of the surgery will be discussed in the issue of 
claimed compensation under 38 U.S.C.A. § 1151.  It does not 
appear as if the veteran is claiming any current right or 
left foot disability or symptomatology as directly related to 
his period of service; the basis of his claim that he is 
experiencing secondary symptomatology related to his low back 
disability.  

With regard to any direct claim, the veteran has not 
submitted any material evidence to support a finding that any 
disability of the feet is etiologically related to service or 
any incident therein.  Thus reopening the claim on a direct 
basis is not warranted.  

With regard to his claim that his disability of the feet is 
related to his low back disability, due to the finding that 
service connection for low back disability is not warranted 
and the Board's finding that new and material evidence has 
not been received to reopen the claim, service connection on 
a secondary basis for disability of the feet is also not 
warranted.  See 38 C.F.R. § 3.310. 


ORDER

The veteran's claims of service connection for visual 
problems, low back disability, heart disability, irritable 
bowel syndrome, and disability of the feet have not been 
reopened.  To this extent, the appeal is denied.


REMAND

The veteran has claimed entitlement to compensation under 
38 U.S.C.A. § 1151 on the basis of incurrence of additional 
left foot disability as the result of VA surgery.  
Compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if the 
additional disability were service connected.  

Under 38 C.F.R. 3.358(c)(3) (1996), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment. Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim of compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury. As applied to medical or surgical 
treatment, the physical condition prior to the disease or 
injury will be the condition which the specific medical or 
surgical treatment was designed to relieve. Compensation will 
not be payable for the continuance or natural progress of 
disease or injuries for which the hospitalization, etc., was 
authorized.

 In determining whether such existing disease or injury 
suffered as a result of hospitalization, medical or surgical 
treatment is compensable, it will be necessary to show that 
the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith. 

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran. "Necessary consequences" are those which are certain 
to result from, or were intended to result from, the 
examination or medical or surgical treatment administered. 38 
C.F.R. § 3.358 (1996).

The evidence of record reflects that in May 1994, the veteran 
underwent left foot surgery, specifically calcaneal 
osteotomy, posterior tibial tendon transfer, fusion of the 
first tarsometatarsal joint and tendo-Achilles lengthening.  
He also underwent flexor tenotomies of the second, third 
fourth, and fifth toes of the left foot in March 1998.  The 
veteran has claimed compensation under 38 U.S.C.A. § 1151 for 
residuals of such surgeries.  In January 2005, a VA opinion 
was proffered based on a review of the medical evidence of 
record; however, an examination of the veteran was not 
conducted.  The examiner was requested to opine as to whether 
it is as likely as not that the results of the treatment were 
unforeseen sequences.  The examiner provided a discussion 
relating to the left foot but was unable to resolve the issue 
without resort to mere speculation.  

The Board notes initially that the question posed to the VA 
examiner, couched in terms of "unforeseen consequences" is 
based on the current version of 38 U.S.C.A. § 1151, which is 
not applicable in this case.  Indeed, the pre-1997 version of 
the law controls here.  Thus, the question of unforeseeable 
consequences is not relevant to the claim, nor are questions 
of VA fault.  Instead, the examiner must determine whether 
the veteran incurred any additional disability that was 
caused by the VA surgical treatment and whether such 
additional disability represents a continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized.

As the examiner's opinion of record was based on the 
incorrect legal standard, the Board finds that the veteran 
should be afforded another VA examination to assess whether 
he has incurred an additional disability as a result of the 
VA foot surgeries.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination by an appropriate 
examiner.  The claims file must be made 
available to the examiner for review.  
After examination of the veteran and 
review of the claims folder, the examiner 
should offer an opinion as to the nature 
of any left foot disability prior to the 
surgeries, and whether such surgeries 
resulted in any additional left foot 
disability.  If the examiner determines 
that an additional left foot disability 
was incurred as a result of surgeries 
conducted, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) 
was caused by, and not merely incidental 
to, such surgeries.  The examiner should 
also state whether it is at least as 
likely as not that any additional 
disability exceeds the natural progress 
of the left foot disorder for which VA 
surgical treatment was authorized.  All 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.  

2.  After completion of the above, the RO 
should review the claims file and 
determine if the benefit sought is 
warranted.  If the claim remains denied, 
the veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


